                                                  Case 2:20-cv-02324-APG-VCF Document 98 Filed 04/09/21 Page 1 of 3



                                        1   MARK E. FERRARIO, ESQ.
                                            Nevada Bar No. 1625
                                        2   KARA B. HENDRICKS, ESQ.
                                            Nevada Bar No. 7743
                                        3   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                        4   Las Vegas, NV 89135
                                            Tel: (702) 792-3773
                                        5   Fax: (702) 792-9002
                                            Email: ferrariom@gtlaw.com
                                        6          hendricksk@gtlaw.com
                                        7   DEBO P. ADEGBILE, ESQ.
                                            (Admitted Pro Hac Vice)
                                        8   CHRISTOPHER SCOTT MCABEE, ESQ.
                                            (Admitted Pro Hac Vice)
                                        9   ALAN E. SCHOENFELD, ESQ.
                                            (Admitted Pro Hac Vice)
                                       10   WILMER CUTLER PICKERING HALE AND DORR LLP
                                            7 World Trade Center
                                       11   250 Greenwich Street
                                            New York, New York 10007
                                       12   Tel: (212) 295-6717
                                            Fax: (212) 230-8888
10845 Griffith Peak Drive, Suite 600
  GREENBERG TRAURIG, LLP




                                       13   Email: debo.adegbile@wilmerhale.com
    Telephone: (702) 792-3773
    Facsimile: (702) 792-9002
    Las Vegas, Nevada 89135




                                                   Scott.McAbee@wilmerhale.com
                                       14
                                            Attorneys for Defendants Democracy Prep Public Schools,
                                       15   Democracy Prep Public Schools, Inc., Democracy Prep at
                                            the Agassi Campus, Democracy Prep Nevada LLC, School
                                       16   Board of Democracy Prep at the Agassi Campus, Natasha
                                            Trivers, Adam Johnson, Kathryn Bass, Joseph Morgan,
                                       17   PhD, and Kimberly Wall
                                       18
                                                                           UNITED STATES DISTRICT COURT
                                       19
                                                                                   DISTRICT OF NEVADA
                                       20

                                       21   GABRIELLE CLARK, individually and as parent         CASE NO.: 2:20-cv-02324-APG-VCF
                                            and guardian of WILLIAM CLARK, and
                                       22   WILLIAM CLARK, individually,

                                       23                        Plaintiffs,

                                       24   vs.                                                 STIPULATION TO VACATE
                                                                                                PRELIMINARY INJUNCTION HEARING
                                       25   STATE PUBLIC CHARTER SCHOOL
                                            AUTHORITY, DEMOCRACY PREP PUBLIC
                                       26   SCHOOLS, DEMOCRACY PREP PUBLIC
                                            SCHOOLS, INC., DEMOCRACY PREP at the
                                       27   AGASSI CAMPUS, DEMOCRACY PREP
                                            NEVADA LLC, SCHOOL BOARD of Democracy
                                       28   Prep at the Agassi Campus, NATASHA TRIVERS,
                                                                                      1
                                               Case 2:20-cv-02324-APG-VCF Document 98 Filed 04/09/21 Page 2 of 3



                                        1   individually and in her official capacity as
                                            Superintendent and CEO, ADAM JOHNSON,
                                        2   individually and in his official capacity as Executive
                                            Director and Principal, KATHRYN BASS,
                                        3   individually and in her capacity as Teacher,
                                            JOSEPH MORGAN, individually and in his official
                                        4   capacity as Board Chair, KIMBERLY WALL,
                                            individually and in her capacity as assistant
                                        5   superintendent, and John & Jane Does 1-20,
                                        6                          Defendants.
                                        7

                                        8          Plaintiffs Gabrielle Clark and William Clark, by and through their counsel of record MARQUIS

                                        9   AURBACH COFFING, and Defendants Democracy Prep Public Schools, Democracy Prep Public

                                       10   Schools, Inc., Democracy Prep at the Agassi Campus, Democracy Prep Nevada LLC, School Board of

                                       11   Democracy Prep at the Agassi Campus, Natasha Trivers, Adam Johnson, Kathryn Bass, Joseph Morgan,

                                       12   PhD, and Kimberly Wall (the “Democracy Prep Defendants”), by and through their counsel,
10845 Griffith Peak Drive, Suite 600
  GREENBERG TRAURIG, LLP




                                       13   GREENBERG TRAURIG, LLP, and WILMER CUTLER PICKERING HALE AND DORR LLP,
    Telephone: (702) 792-3773
    Facsimile: (702) 792-9002
    Las Vegas, Nevada 89135




                                       14   hereby request that the Court vacate the upcoming preliminary injunction hearing.

                                       15          The parties state as follows:

                                       16          1.      On April 9, 2021, Defendants notified Plaintiffs and the Court that “Defendants have

                                       17   expunged William Clark’s first and second trimester Sociology of Change grades and updated his

                                       18   transcript to reflect the same.” ECF 93 & ECF 93-1 (Ltr. From A. Johnson to W. Clark). “Defendants

                                       19   have also excused William from completing the Sociology of Change course as a graduation

                                       20   requirement, such that he will remain on track to graduate in May 2021 with the rest of his senior cohort

                                       21   so long as he otherwise remains in good academic standing and fulfills all other graduation

                                       22   requirements.” ECF 93 & ECF 93-1 (Ltr. From A. Johnson to W. Clark).

                                       23          2.      In light of this intervening development, the parties stipulate that Defendants have

                                       24   provided Plaintiff William Clark with the preliminary injunctive relief he seeks.

                                       25          3.      Accordingly, the parties stipulate that the status conference and preliminary injunction

                                       26   hearing scheduled for April 12 and 14, 2021 be vacated.

                                       27          4.      The parties further stipulate that all pending discovery obligations directed toward the

                                       28   hearing, including depositions, be vacated.
                                                                                                2
                                              Case 2:20-cv-02324-APG-VCF Document 98 Filed 04/09/21 Page 3 of 3



                                        1          5.      The parties further stipulate that the pending motion for a preliminary injunction is
                                        2   withdrawn.
                                        3          IT IS SO STIPULATED.
                                        4          DATED this 9th day of April, 2021.
                                        5   GREENBERG TRAURIG, LLP                                 MARQUIS AURBACH COFFING
                                        6
                                                   /s/Kara B. Hendricks                                  /s/Susan E. Gillespie
                                        7   MARK E. FERRARIO, ESQ.                                 BRIAN R. HARDY, ESQ.
                                            Nevada Bar No. 1625                                    Nevada Bar No. 10068
                                        8   KARA B. HENDRICKS, ESQ.                                SUSAN E. GILLESPIE, ESQ.
                                            Nevada Bar No. 7743                                    Nevada Bar No. 15227
                                        9   10845 Griffith Peak Drive, Suite 600                   10001 Park Run Drive
                                            Las Vegas, NV 89135                                    Las Vegas, Nevada 89145
                                       10
                                            DEBO P. ADEGBILE, ESQ.                                 Attorneys for Plaintiffs
                                       11   (Admitted Pro Hac Vice)
                                            CHRISTOPHER SCOTT MCABEE, ESQ.
                                       12   (Admitted Pro Hac Vice)                                STATE PUBLIC CHARTER SCHOOL
                                            ALAN E. SCHOENFELD, ESQ.                               AUTHORITY
10845 Griffith Peak Drive, Suite 600
  GREENBERG TRAURIG, LLP




                                       13   (Admitted Pro Hac Vice)
    Telephone: (702) 792-3773
    Facsimile: (702) 792-9002
    Las Vegas, Nevada 89135




                                            WILMER CUTLER PICKERING HALE
                                       14   AND DORR LLP                                                  /s/Ryan W. Herrick
                                            7 World Trade Center                                   RYAN W. HERRICK, ESQ.
                                       15   250 Greenwich Street                                   Nevada Bar No. 7380
                                            New York, New York 10007                               1749 North Stewart St Ste 40
                                       16   Attorneys for Defendants Democracy Prep Public         Carson City, NV 89706
                                            Schools, Democracy Prep Public Schools, Inc.,
                                       17   Democracy Prep at the Agassi Campus,                   Attorney for State Public Charter School
                                            Democracy Prep Nevada LLC, School Board of             Authority
                                       18   Democracy Prep at the Agassi Campus, Natasha
                                            Trivers, Adam Johnson, Kathryn Bass, Joseph
                                       19   Morgan, PhD, and Kimberly Wall
                                       20                                                  ORDER
                                       21          In consideration of the stipulation by the parties, and with cause appearing:
                                       22          IT IS HEREBY ORDERED that any hearings currently scheduled shall be vacated;
                                       23          IT IS HEREBY ORDERED that any pending discovery deadlines directed toward the hearing
                                       24   shall be vacated;
                                       25          IT IS FURTHER ORDERED that the pending motion for a preliminary injunction is withdrawn.
                                       26          IT IS SO ORDERED.
                                       27          DATED this _____ day of April, 2021.
                                                                                                   _______________________________________
                                       28                                                          UNITED STATES DISTRICT JUDGE
                                                                                               3
